DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,194,137 B2 to Williams in view of US 2003/0101667 A1 to Yoder.

Regarding claim 1, Williams discloses a finishing trim piece end cover system for concealing an end portion of at least a finishing trim piece comprising: 5 a. at least a mounting element (See Figure above), comprising an inner surface (See Figure above), inner side surfaces (See Figure above), and an outer surface (See Figure above), the outer surface of the mounting element being configured to be secured to a building structure (See Figure above); 10b. a finishing trim piece end cover element (See Figure above), comprising at least an outer surface (See Figure above), and at least an inner mounting portion (See Figure above), the at least an outer surface comprising a substantially finished ornamental configuration (See Figure above), the at least an inner mounting portion comprising an inner surface (See Figure above) and inner side surfaces (See Figure above); wherein the inner surface and inner side surfaces of the at least an inner mounting portion are configured to receive the inner surface and inner side surfaces of the at 20least a mounting element (See Figure above), respectively, installable on the at least a mounting element (See Figure above). 
Williams discloses a mounting element, a trim member mounted to the mounting element, and plinth blocks (80) mounted to the mounting element. Williams does not specifically disclose wherein the plinth blocks conceal the ends of the trim members.
Yoder discloses at least an inner trim piece end covering portion (38), the at least an inner trim piece end covering portion being configured for substantially covering the end portion of a respective 15finishing trim piece (Fig.1, 4, 5), and wherein when the finishing trim piece end cover element is installed on the at least a mounting element, the at least a mounting element and the end portion of 15WO 2019/183707PCT/CA2018/050366 the at least a finishing trim piece are substantially concealed by the finishing trim piece end cover element (Fig. 1 and 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the corner plinths of Williams with a concealing feature which overlaps trim elements as taught by Yoder so to provide a trim system that effectively covers end portions of trim and provides an aesthetically appealing transition between all trim elements of the system.
Although Williams shows the trim elements attaching to a mounting element, the corner plinths of Williams will attach in the same manner, and will cover the edges of the trim elements as taught by Yoder.
Regarding claim 2, Williams discloses wherein the at least a mounting element and the finishing trim piece end cover element comprise corresponding gripping structures (14, 14’).  
Regarding claim 3, Williams discloses wherein the gripping structures comprise a bead and a 10corresponding groove (14, 14’).  
Regarding claim 4, Williams discloses wherein the gripping structures comprise a ball and a corresponding detent (14, 14’).  
Regarding claim 5, Williams discloses wherein at least one of the at least a mounting element and the finishing trim piece end cover element comprises an adhesive (35) configured to secure the finishing trim piece end cover element to the at least a mounting element.  
Regarding claim 6, Yoder discloses wherein the at least an inner trim piece end covering portion comprises a surface configured for substantially conforming to an outer surface of the end portion of a respective finishing trim piece (Fig. 3 and 5).  
Regarding claim 7, Williams and Yoder disclose wherein the finishing trim piece end cover element is an end element (plinth 80 and 38, respectively).  
Regarding claim 8, Williams discloses a finishing trim system comprising: 10a. at least a finishing trim piece (62) having at least an outside surface (22), the at least an outside surface comprising a substantially finished ornamental configuration; b. at least a mounting element (See Figure above), comprising an inner surface (See Figure above), inner side surfaces (See Figure above), and an outer surface (See Figure above), the outer surface of the mounting element being configured to be 15secured to a building structure (See Figure above); c. a finishing trim piece end cover element (80), comprising at least an outer surface (See Figure above), at least an inner trim piece end covering portion (See Figure above), and at least an inner mounting portion (See Figure above), the at least an outer surface comprising a substantially finished 20ornamental configuration (See Figure above), the at least an inner mounting portion comprising an inner surface (See Figure above) and inner side surfaces (See Figure above); 25wherein the inner surface and inner side surfaces of the at least an inner mounting 17WO 2019/183707PCT/CA2018/050366 portion are configured to receive the inner surface and inner side surfaces of the at least a mounting element (See Figure above), respectively, installable on the at least a mounting element (See Figure above). 
Williams discloses a mounting portion, a trim member mounted to the mounting portion, and plinth blocks (80) mounted to the mounting element. Williams does not specifically disclose wherein the plinth blocks conceal the ends of the trim members.
Yoder discloses at least an inner trim piece end covering portion (38), the at least an inner trim piece end covering portion being configured for substantially covering the end portion of a respective 15finishing trim piece (Fig.1, 4, 5), and wherein when the finishing trim piece end cover element is installed on the at least a mounting element, the at least a mounting element and the end portion of 15WO 2019/183707PCT/CA2018/050366 the at least a finishing trim piece are substantially concealed by the finishing trim piece end cover element (Fig. 1 and 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the corner plinths of Williams with a concealing feature which overlaps trim elements as taught by Yoder so to provide a trim system that effectively covers end portions of trim and provides an aesthetically appealing transition between all trim elements of the system.
Although Williams shows the trim elements attaching to a mounting element, the corner plinths of Williams will attach in the same manner, and will cover the edges of the trim elements as taught by Yoder.
Regarding claim 9, Williams discloses wherein the at least a finishing trim piece comprises an inner surface and inner side surfaces with the inner surface and inner side surfaces being configured to receive the inner surface and inner side surfaces of the at least a mounting element (See Figure above).  
Regarding claim 10, Williams discloses wherein the at least a finishing trim piece is mounted to a respective mounting element of the at least a mounting element with the respective mounting element extending a length of the finishing trim piece and protruding an end 20thereof (mounting element 10 will extend along 62 and through 80, Fig.2), and wherein the finishing trim piece end cover element is mounted to the mounting element protruding the end of the finishing trim piece (Fig.2).  
Regarding claim 11, Williams discloses wherein the at least a finishing trim piece is mounted to 18WO 2019/183707PCT/CA2018/050366 a mounting element of the at least a mounting element with the mounting element protruding an end thereof (mounting element 10 will extend along 62 and through 80, Fig.2), and wherein the finishing trim piece end cover element is mounted to the mounting element protruding the end of the finishing trim piece (Fig.2).  
Williams does not specifically disclose the trim piece mounted to a plurality of mounting elements.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided a plurality of mounting elements along the trim piece in abutting orientation so to enable the mounting element to be installed with smaller pieces if needed and to provide a means to use cut off mounting element portions, thereby reducing the amount of wasted material. At times, it may be easier to install two smaller four-foot sections of mounting elements than it would be to install one eight-foot section, specifically while installing the system alone.
Regarding claim 12, Williams discloses wherein the at least a mounting element, the at least a finishing trim piece, and the finishing trim piece end cover element comprise corresponding gripping structures (14, 14’).  
Regarding claim 13, Williams and Yoder disclose wherein the finishing trim piece end cover element is an end element (plinth 80 and 38, respectively).  
Regarding claim 14, Williams discloses a method of installing a finishing trim comprising: a. securing at least a finishing trim piece (62) to a building structure, the at least a 20finishing trim piece having at least an outside surface (See Figure above), the at least an outside surface comprising a substantially finished ornamental configuration (See Figure above); b. securing at least a mounting element (See Figure above) to a building structure (See Figure above), the at least a mounting element comprising an inner surface (See Figure above), inner side surfaces (See Figure above), and an outer 19WO 2019/183707PCT/CA2018/050366 surface (See Figure above), the outer surface of the mounting element being configured to be secured to a building structure (See Figure above); c. providing a finishing trim piece end cover element (80), comprising at least an outer 5surface (See Figure above), and at least an inner mounting portion (See Figure above), the at least an outer surface comprising a substantially finished ornamental configuration (See Figure above), the at least an inner 10mounting portion comprising an inner surface (See Figure above) and inner side surfaces (See Figure above); wherein the inner surface and inner side surfaces of the at least an inner mounting portion are configured to receive the inner surface and inner side surfaces of the at least a mounting element (See Figure above), respectively, installable on the at least a mounting element (See Figure above); and 15 installing the finishing trim piece end cover element onto the at least a mounting element (See Figure above).
Williams discloses a mounting portion, a trim member mounted to the mounting portion, and plinth blocks (80) mounted to the mounting element. Williams does not specifically disclose wherein the plinth blocks conceal the ends of the trim members.
Yoder discloses at least an inner trim piece end covering portion (38), the at least an inner trim piece end covering portion being configured for substantially covering the end portion of a respective 15finishing trim piece (Fig.1, 4, 5), and wherein when the finishing trim piece end cover element is installed on the at least a mounting element, the at least a mounting element and the end portion of 15WO 2019/183707PCT/CA2018/050366 the at least a finishing trim piece are substantially concealed by the finishing trim piece end cover element (Fig. 1 and 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the corner plinths of Williams with a concealing feature which overlaps trim elements as taught by Yoder so to provide a trim system that effectively covers end portions of trim and provides an aesthetically appealing transition between all trim elements of the system.
Although Williams shows the trim elements attaching to a mounting element, the corner plinths of Williams will attach in the same manner, and will cover the edges of the trim elements as taught by Yoder.
Regarding claim 15, Williams discloses wherein the at least a finishing trim piece is installed onto the at least a mounting element (See Figure above).  
Regarding claim 16, Williams does not disclose wherein the at least a finishing trim piece is directly secured to the building structure.
Williams actually teaches a method of securing the trim to the wall using a mounting element to reduce visible fasteners be inserted through the trim elements.
The idea of mounting a piece of trim directly to a building structure is notoriously well known in the art. Whether one were to use fasteners, adhesives, or other means, the process of installing trim to the wall directly is not viewed as novel or an inventive step over the prior art of record.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have directly attached the trim to the building structure using adhesives if desired so to eliminate the need in certain areas of the system to add an additional mounting element while eliminating the need for fasteners.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635